Exhibit 10.38

FIRST AMENDMENT TO Intercreditor,

Subordination and Standstill Agreement

 

THIS FIRST AMENDMENT TO Intercreditor, Subordination and Standstill Agreement
(this “Amendment”) made as of the 28th day of March, 2019, by and between EAST
BOSTON SAVINGS BANK (hereafter “Senior Lender”), with a principal place of
business at 67 Prospect Street, Peabody, Massachusetts 01960 and ASC DEVENS LLC,
a Delaware limited liability company (hereafter the “Junior Lender”), with a
place of business at 114 East Main Street, Ayer, Massachusetts 01432.

 

RECITALS

 

A.     Senior Lender and Junior Lender are parties to that certain
Intercreditor, Subordination and Standstill Agreement dated March 28, 2018, with
respect to the respective rights, entitlements and priorities between the Senior
Lender and Junior Lender (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”; capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Intercreditor Agreement).

 

B.     Senior Lender has agreed to increase the Senior Loan from $17,500,000 to
$20,700,000 (the “Increase”).

 

C.     Senior Lender and Junior Lender desire to amend the Intercreditor
Agreement, as more particularly described herein, to reflect the Increase.

 

D.     Furthermore, although not required by the terms of the Intercreditor
Agreement, Senior Loan Documents or Junior Loan Documents, Senior Lender has
requested that Junior Lender submit its written consent to the Increase.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which being hereby acknowledged, the parties do hereby agree
as follows:

 

1.     Consent to Increase. Junior Lender hereby consents to the increase in the
Senior Loan from $17,500,000 to $20,700,000, and confirms that Senior Loan, as
increased by the Increase, shall be senior to the Junior Loan and included as
monies owed to Senior Lender under the Senior Loan.

 

2.     Reaffirmation. The Intercreditor Agreement, as amended by this Amendment,
shall remain in full force and effect and is hereby reaffirmed, confirmed and
ratified in all respects.

 

3.     Amendment. The Intercreditor Agreement shall be amended as follows:

 

a.     Any reference to “Senior Loan” shall be deemed to mean commercial real
estate mortgage loan from Senior Lender to Borrower in the increased amount of
$20,700,000.

 

b.     Any reference to “Senior Mortgage and Security Agreement” and “Assignment
of Leases and Rents” shall mean each of the foregoing, as amended by that
certain First Amendment to Security Documents dated of even date herewith.

 

c.     Any reference to “Senior Loan Documents” shall be deemed to refer to
those documents listed on Schedule A attached hereto, as the same may be
amended, modified or restated from time to time.

 

4.     Reference to and Effect on the Intercreditor Agreement. Upon the
effectiveness of this Amendment, on and after the date hereof, each reference in
the Intercreditor Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”
or words of like import shall mean and be a reference to the Intercreditor
Agreement as amended hereby.

 

5.     Execution in Counterparts. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed to
be an original and all of which taken together shall constitute but one and the
same instrument. Delivery of a signature page hereto by facsimile or by other
electronic method of transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

6.     Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

 

 

 

[Signatures appear on following page.]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this First Amendment to Intercreditor, Subordination and
Standstill Agreement has been duly executed under seal as of the date first
above written.

 

SENIOR LENDER:

 

EAST BOSTON SAVINGS BANK

 

                              By:      /s/ Brian R. Haney               

Name: Brian R. Haney

Title:      Vice President

 

 

 

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF ESSEX

 

On this 26 day of March, 2019, before me, the undersigned notary public,
personally appeared Brian Haney, the Vice President of East Boston Savings Bank,
proved to me through satisfactory evidence of identification, which was known,
to be the person whose name is signed above, and acknowledged to me that he
signed it voluntarily for its stated purpose as Vice President of East Boston
Savings Bank.

 

 

                              /s/ MaryAnn Burns                

Notary Public     

My Commission Expires: 1/17/25     

 

 

 

--------------------------------------------------------------------------------

 

 

 

JUNIOR LENDER:

 

ASC DEVENS LLC

 

                              By:      /s/ John Kosiba               

                              Name:     John Kosiba                    

     Title:      Authorized Person               

 

 

 

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF MIDDLESEX

 

On this 26th day of March, 2019, before me, the undersigned notary public,
personally appeared John Kosiba, the Authorized Person of ASC Devens LLC, proved
to me through satisfactory evidence of identification, which was MA license, to
be the person whose name is signed above, and acknowledged to me that he signed
it voluntarily for its stated purpose as the Authorized Person of ASC Devens
LLC.

 

 

/s/ Laura B. Pellerin

                    Notary Public:     Laura B.
Pellerin                              My Commission Expires: Jan 27, 2023

 

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE A

 

Senior Loan Documents

The Borrower has executed, acknowledged and delivered to the Senior Lender, as
the case may be, the following loan documents (the “Senior Loan Documents”),
each dated March 28, 2018 (unless otherwise noted), as each may be further
amended, modified or restated from time to time:

 

 

 

a.

Loan Agreement, as amended by that certain First Amendment to Loan Agreement
dated of even date herewith;

 

 

b.

Promissory Note, as amended by that certain Allonge and First Amendment to
Promissory Note dated of even date herewith;

 

 

c.

Mortgage and Security Agreement, as amended by that certain Frist Amendment to
Security Documents dated of even date herewith (the “Security Documents
Amendment”);

 

 

d.

Assignment of Leases, Rents and Profits, as amended by the Security Documents
Amendment;

 

 

e.

Collateral Assignment of Contracts, Licenses, Permits and Approvals, as amended
by the Security Documents Amendment;

 

 

f.

Property Carry Reserve Account Agreement, as amended by that certain First
Amendment to Property Carry Reserve Account Agreement dated of even date
herewith;

 

 

g.

Hazardous Materials Indemnity Agreement;

 

 

h.

Nonrecourse Carve-Out Guaranty of John Matteson, as amended by that certain
First Amendment to Nonrecourse Carve-Out Guaranty dated of even date herewith;

 

 

i.

Nonrecourse Carve-Out Guaranty of Tracy Goodman, as amended by that certain
First Amendment to Nonrecourse Carve-Out Guaranty dated of even date herewith;

 

 

j.

Limited Payment Guaranty of John Matteson dated of even date herewith;

 

 

k.

Limited Payment Guaranty of Tracy Goodman dated of even date herewith ((h)-(k),
collectively, the “Guaranties”);

 

 

l.

UCC-1 Financing Statements; and

 

 

m.

Other documents, certificates, affidavits, subordination agreements, assignments
and/or warranties or representations executed in addition to or in connection
with the Senior Loan Documents.

 